Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2018

                                     No. 04-18-00877-CV

                                      Angel L. SUAREZ,
                                          Appellant

                                               v.

                                 SAN MARCOS AIRPORT,
                                       Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018-CV-04527
                          Honorable Karen Crouch, Judge Presiding

                                        ORDER
       The trial court signed a final appealable order on September 27, 2018. Because appellant
did not file a motion for new trial, motion to modify the judgment, motion for reinstatement, or
request for findings of fact and conclusions of law, the notice of appeal was due to be filed on
October 29, 2018. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice
of appeal was due on November 12, 2018. See TEX. R. APP. P. 26.3.

       Appellant filed his notice of appeal on November 16, 2018. “[O]nce the period for
granting a motion for extension of time under Rule [26.3] has passed, a party can no longer
invoke the appellate court’s jurisdiction. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997) (construing the predecessor to Rule 26). Because the notice of appeal was untimely filed,
appellant is ORDERED to show cause in writing within two weeks from the date this order is
signed why this appeal should not be dismissed for lack of jurisdiction. See id. All other
appellate deadlines are suspended pending our resolution of the jurisdictional issue.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.

                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court